Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-12 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method of performing channel access and transmitting sounding reference signal (SRS) in unlicensed band, comprising performing channel access procedure (CAP) for SRS transmission; transmitting the SRS via unlicensed band based on the CAP; where the CAP is random back-off based CAP and predetermined access priority class has {3,7} as allowed contention window size; based on determination that most recently applied contention window size to the CAP for transmitting PUSCH is minimum, 3 is applied as the contention window size to the CAP for transmitting SRS; based on determination that most recently applied contention window size to the CAP for transmitting PUSCH is increased relative to minimum, 7 is applied as the contention window size to the CAP for transmitting SRS.

Prior art on record Wu teaches the channel access procedure and transmission for SRS on unlicensed band, using first priority class for SRS and second priority class 

The prior arts on record and further search on prior art, fail to teach, alone or in combination, the above-mentioned features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claim 7 recites similar allowable subject matter, thus allowed for the same reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/18/2022